FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                    UNITED STATES COURT OF APPEALS March 9, 2011

                                 TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                     Clerk of Court


 MORRIS WILLIAMS,

              Petitioner–Appellant,
 v.                                                      No. 10-3302
                                                (D.C. No. 5:09-CV-03097-SAC)
 ROGER WERHOLTZ; STEVEN N.                                 (D. Kan.)
 SIX, Attorney General of the State of
 Kansas,

              Respondents–Appellees.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.



      Petitioner seeks a certificate of appealability to appeal the district court’s

denial of his 28 U.S.C. § 2254 habeas petition. Petitioner entered a plea of no

contest to a charge of aggravated robbery. In his habeas petition, he raised three

allegations of ineffective assistance of counsel relating to the entry of this plea.

However, the district court concluded the habeas petition was untimely and,

moreover, the Petitioner had failed to state a valid claim for relief on the merits.


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      After carefully reviewing Petitioner’s brief and the record on appeal, we

conclude that reasonable jurists would not debate whether the district court erred

in dismissing the petition. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). For

substantially the same reasons stated by the district court in its orders dismissing

the petition and denying Petitioner’s motion for reconsideration, we DENY the

application for a certificate of appealability and DISMISS the appeal.

                                                ENTERED FOR THE COURT


                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-